Exhibit 10.4

JOINDER AND AMENDMENT TO MASTER LEASE AGREEMENT

(CHS Properties)

THIS JOINDER AND AMENDMENT TO MASTER LEASE AGREEMENT is dated this 1st day of
May, 2017 (this “Amendment”), by and among certain Affiliates of MPT OPERATING
PARTNERSHIP, L.P., as further described on the signature pages hereto
(collectively, jointly and severally, “Lessor”), and certain Affiliates of
STEWARD HEALTH CARE SYSTEM LLC, a Delaware limited liability company, “Steward”)
as further described on the signature pages hereto (collectively, jointly and
severally, “Lessee”).

WITNESSETH:

WHEREAS, Lessor and Lessee (without regard for the joinders under this
Amendment) are parties to that certain Master Lease Agreement, dated as of
October 3, 2016 (as the same has been or hereafter may be modified, amended or
restated from time to time, the “Master Lease”), pursuant to which Lessor leases
to Lessee certain real property and improvements (including improvements
consisting of multiple healthcare facilities), as more particularly described in
the Master Lease;

WHEREAS, Steward and CHS/Community Health Systems, Inc., a Delaware corporation,
(“CHS Seller”), are parties to that certain Asset Purchase Agreement, dated as
of February 16, 2017 (the “Underlying Acquisition Agreement”);

WHEREAS, pursuant to the Underlying Acquisition Agreement, Steward has agreed to
cause certain of its designated Affiliates, Steward Medical Group, Inc., a
Massachusetts corporation, Steward Hillside Rehabilitation Hospital, Inc.,
Steward Trumbull Memorial Hospital, Inc., Steward Northside Medical Center,
Inc., Steward Easton Hospital, Inc., Steward Sharon Regional Health System,
Inc., Steward Sebastian River Medical Center, Inc., Steward Rockledge Hospital,
Inc., and Steward Melbourne Hospital, Inc., each a Delaware corporation, SHC
Youngstown Ohio PSC LLC, Brevard SHC Holdings LLC, and Steward Florida ASC LLC,
each a Delaware limited liability company (collectively, the “New Lessees”), to
purchase from CHS Seller and certain of its Affiliates (collectively, the “CHS
Seller Entities”) certain assets, including certain parcels of real property
located in the States of Ohio, Pennsylvania and Florida, the legal descriptions
of which are set forth on Exhibit A-6 thru Exhibit A-13 attached hereto,
including all herediments, easements, rights of way and other appurtenances
related thereto (collectively, the “CHS Land”), and all buildings, improvements
and fixtures located thereon (the CHS Land and such buildings, improvements and
fixtures being referred to herein, collectively, as the “CHS Property”);

WHEREAS, Steward and MPT of Easton-Steward, LLC, MPT of Hillside-Steward, LLC,
MPT of Melbourne-Steward, LLC, MPT of Rockledge-Steward, LLC, MPT of
Sebastian-Steward, LLC, MPT of Sharon-Steward, LLC, MPT of Warren-Steward, LLC
and MPT of Youngstown-Steward, LLC, each a Delaware limited liability company
(collectively, the “New Lessors”), are parties to that certain CHS Master
Agreement, dated as of February 16, 2017 (the “CHS Master Agreement”), pursuant
to which New Lessors agreed to acquire the CHS Property directly from the CHS
Seller Entities, which transaction has been consummated as of the date hereof;
and



--------------------------------------------------------------------------------

WHEREAS, the parties desire to amend the Master Lease to provide, among other
things, (a) that the CHS Property is subject to the Master Lease, (b) that New
Lessors and New Lessees are joined as lessor and lessee thereunder,
respectively, (c) that New Lessors are leasing the CHS Property to the New
Lessees in accordance therewith, and (d) for certain other amendments and
modifications as hereinafter set forth.

NOW, THEREFORE, in consideration of mutual covenants, conditions and agreements
herein contained, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound, do hereby covenant and agree as follows:

1.    Capitalized Terms. Capitalized terms used and not otherwise defined in
this Amendment shall have the meanings ascribed thereto in the Master Lease.

2.    Amendments. Notwithstanding any provisions of the Master Lease to the
contrary, effective immediately, the parties hereby amend the Master Lease as
follows:

 

  (a) Joinders and Additions.

(i)    Lessor. Each of the New Lessors is joined and added as a “Lessor” under
the Master Lease. “Schedule 1-A” of the Master Lease is deleted in its entirety
and replaced with Schedule 1-A attached hereto.

(ii)    Lessee. Each of the New Lessees is joined and added as a “Lessee” under
the Master Lease. “Schedule 1-B” of the Master Lease is deleted in its entirety
and replaced with the Schedule 1-B attached hereto.

(iii)    CHS Land.

 

  (A) A new “Exhibit A-6” is added to the Master Lease entitled “Easton Land” in
the form attached as Exhibit A-6 to this Amendment.

 

  (B) A new “Exhibit A-7” is added to the Master Lease entitled “Hillside Land”
in the form attached as Exhibit A-7 to this Amendment.

 

  (C) A new “Exhibit A-8” is added to the Master Lease entitled “Northside Land”
in the form attached as Exhibit A-8 to this Amendment.

 

  (D) A new “Exhibit A-9” is added to the Master Lease entitled “Sebastian Land”
in the form attached as Exhibit A-9 to this Amendment.

 

  (E) A new “Exhibit A-10” is added to the Master Lease entitled “Sharon Land”
in the form attached as Exhibit A-10 to this Amendment.

 

  (F) A new “Exhibit A-11” is added to the Master Lease entitled “Trumbull Land”
in the form attached as Exhibit A-11 to this Amendment.

 

 

2



--------------------------------------------------------------------------------

  (G) A new “Exhibit A-12” is added to the Master Lease entitled “Wuesthoff
Melbourne Land” in the form attached as Exhibit A-12 to this Amendment.

 

  (H) A new “Exhibit A-13” is added to the Master Lease entitled “Wuesthoff
Rockledge Land” in the form attached as Exhibit A-13 to this Amendment.

(iv)    Permitted Exceptions.

 

  (A) A new “Exhibit B-6” is added to the Master Lease entitled “Permitted
Exceptions–Easton Land” in the form attached as Exhibit B-6 attached to this
Amendment.

 

  (B) A new “Exhibit B-7” is added to the Master Lease entitled “Permitted
Exceptions–Hillside Land” in the form attached as Exhibit B-7 attached to this
Amendment.

 

  (C) A new “Exhibit B-8” is added to the Master Lease entitled “Permitted
Exceptions–Northside Medical Land” in the form attached as Exhibit B-8 attached
to this Amendment.

 

  (D) A new “Exhibit B-9” is added to the Master Lease entitled “Permitted
Exceptions–Sebastian Land” in the form attached as Exhibit B-9 attached to this
Amendment.

 

  (E) A new “Exhibit B-10” is added to the Master Lease entitled “Permitted
Exceptions–Sharon Land” in the form attached as Exhibit B-10 attached to this
Amendment.

 

  (F) A new “Exhibit B-11” is added to the Master Lease entitled “Permitted
Exceptions–Trumbull Land” in the form attached as Exhibit B-11 attached to this
Amendment.

 

  (G) A new “Exhibit B-12” is added to the Master Lease entitled “Permitted
Exceptions–Wuesthoff Melbourne Land” in the form attached as Exhibit B-12
attached to this Amendment.

 

  (H) A new “Exhibit B-13” is added to the Master Lease entitled “Permitted
Exceptions– Wuesthoff Rockledge Land” in the form attached as Exhibit B-13
attached to this Amendment.

(v)    Existing Subleases. “Exhibit C” is deleted in its entirety and replaced
with Exhibit C attached hereto to reflect the Existing Subleases relating to
each new CHS Facility (as defined below).

(vi)    Lease Base. “Schedule 3.1(a)” of the Master Lease is deleted in its
entirety and replaced with Schedule 3.1(a) attached hereto.

 

3



--------------------------------------------------------------------------------

(vii)    Property Specific Provisions.    “Schedule 40.25” of the Master Lease
is deleted in its entirety and replaced with Schedule 40.25 attached hereto.

(viii)    State Specific Provisions. A new “Schedule 40.30” is added to the
Master Lease entitled “State Specific Provisions” in the form attached as
Schedule 40.30 attached hereto.

 

  (b) Definitions.

(i)    New Defined Terms. Article I is amended to add the following as new
defined terms and definitions under the Master Lease:

CHS Master Agreement: That certain CHS Master Agreement, dated as of
February 16, 2017, among Steward Health, Easton Lessor, Hillside Lessor,
Northside Lessor, Sebastian Lessor, Sharon Lessor, Trumbull Lessor, Wuesthoff
Melbourne Lessor, and Wuesthoff Rockledge Lessor, as modified, amended, or
restated from time to time.

CHS Purchase Agreement: That certain Asset Purchase Agreement, dated as of
February 16, 2017 by and among Steward Health and CHS/Community Health Systems,
Inc., a Delaware corporation, as modified, amended, or restated from time to
time.

Easton Facility: That certain One Hundred Ninety-Six (196)-licensed bed general
acute care hospital facility operated at the Easton Land, commonly known as
“Easton Hospital.”

Easton Land: That certain real property located in Northampton County,
Pennsylvania as more particularly described on Exhibit A-6 attached hereto and
made a part hereof by reference and incorporation, together with all
hereditaments, easements, mineral rights, rights of way and other appurtenances
related thereto.

Easton Lessee: Steward Easton Hospital, Inc., a Delaware corporation, together
with its successors and permitted assigns.

Easton Lessor: MPT of Easton-Steward, LLC, a Delaware limited liability company,
together with its successors and assigns.

Easton Property: The Easton Land and related Leased Improvements located thereon
relating to the Easton Facility.

Florida Property: Collectively, the Sebastian Property, the Wuesthoff Melbourne
Property and the Wuesthoff Rockledge Property.

Hillside Facility: That certain Sixty-Nine (69)-licensed bed general acute care
hospital facility operated at the Hillside Land, commonly known as “Hillside
Rehabilitation Hospital.”

 

4



--------------------------------------------------------------------------------

Hillside Land: That certain real property located in Trumbull County, Ohio as
more particularly described on Exhibit A-7 attached hereto and made a part
hereof by reference and incorporation, together with all hereditaments,
easements, mineral rights, rights of way and other appurtenances related
thereto.

Hillside Lessee: Steward Hillside Rehabilitation Hospital, Inc., a Delaware
corporation, together with its successors and permitted assigns.

Hillside Lessor: MPT of Hillside-Steward, LLC, a Delaware limited liability
company, together with its successors and assigns.

Hillside Property: The Hillside Land and related Leased Improvements located
thereon relating to the Hillside Facility.

Loan Guaranty: That certain Guaranty, dated as of May 1, 2017 executed and
delivered by Lessee in favor of the MPT Lenders, as the same may be modified,
amended, restated and/or supplemented from time to time.

Northside Medical Facility: That certain Three Hundred Eighty-Nine
(389)-licensed bed general acute care hospital facility operated at the
Northside Medical Land, commonly known as “Northside Medical Center.”

Northside Medical Land: That certain real property located in Trumbull and
Mahoning Counties, Ohio as more particularly described on Exhibit A-8 attached
hereto and made a part hereof by reference and incorporation, together with all
hereditaments, easements, mineral rights, rights of way and other appurtenances
related thereto.

Northside Medical Lessee: Collectively, jointly and severally, Steward Northside
Medical Center, Inc., a Delaware corporation, Steward Medical Group, Inc., a
Massachusetts corporation, and SHC Youngstown Ohio PSC LLC, a Delaware limited
liability company, together with their successors and permitted assigns.

Northside Medical Lessor: MPT of Youngstown-Steward, LLC, a Delaware limited
liability company, together with its successors and assigns.

Northside Medical Property: The Northside Medical Land and related Leased
Improvements located thereon relating to the Northside Facility.

Ohio Property: Collectively, the Northside Medical Property, the Hillside
Property, and the Trumbull Property.

Pennsylvania Property: Collectively, the Easton Property and the Sharon
Property.

Sebastian Facility: That certain One-Hundred Fifty-Four (154)-licensed bed
general acute care hospital facility operated at the Sebastian Land, commonly
known as “Sebastian River Medical Center.”

 

5



--------------------------------------------------------------------------------

Sebastian Land: That certain real property located in Indian River County,
Florida as more particularly described on Exhibit A-9 attached hereto and made a
part hereof by reference and incorporation, together with all hereditaments,
easements, mineral rights, rights of way and other appurtenances related
thereto.

Sebastian Lessee: Steward Sebastian River Medical Center, Inc., a Delaware
corporation, together with its successors and permitted assigns.

Sebastian Lessor: MPT of Sebastian-Steward, LLC, a Delaware limited liability
company, together with its successors and assigns.

Sebastian Property: The Sebastian Land and related Leased Improvements located
thereon relating to the Sebastian Facility.

Sharon Facility: That certain Two Hundred Fifty-One (251)-licensed bed general
acute care hospital facility operated at the Sharon Land, commonly known as
“Sharon Regional Health System.”

Sharon Land: That certain real property located in Mercer County, Pennsylvania
as more particularly described on Exhibit A-10 attached hereto and made a part
hereof by reference and incorporation, together with all hereditaments,
easements, mineral rights, rights of way and other appurtenances related
thereto.

Sharon Lessee: Steward Sharon Regional Health System, Inc., a Delaware
corporation, together with its successors and permitted assigns.

Sharon Lessor: MPT of Sharon-Steward, LLC, a Delaware limited liability company,
together with its successors and assigns.

Sharon Property: The Sharon Land and related Leased Improvements located thereon
relating to the Sharon Facility.

Trumbull Facility: That certain Two Hundred Ninety-Two (292)-licensed bed
general acute care hospital facility operated at the Trumbull Land, commonly
known as “Trumbull Memorial Hospital.”

Trumbull Land: That certain real property located in Trumbull County, Ohio as
more particularly described on Exhibit A-11 attached hereto and made a part
hereof by reference and incorporation, together with all hereditaments,
easements, mineral rights, rights of way and other appurtenances related
thereto.

Trumbull Lessee: Steward Trumbull Memorial Hospital, Inc., a Delaware
corporation, together with its successors and permitted assigns.

Trumbull Lessor: MPT of Warren-Steward, LLC, a Delaware limited liability
company, together with its successors and assigns.

 

6



--------------------------------------------------------------------------------

Trumbull Property: The Trumbull Land and related Leased Improvements located
thereon relating to the Trumbull Facility.

Wuesthoff Melbourne Facility: That certain One Hundred Nineteen (119)-licensed
bed general acute care hospital facility operated at the Wuesthoff Melbourne
Land, commonly known as “Wuesthoff Medical Center - Melbourne.”

Wuesthoff Melbourne Land: That certain real property located in Brevard County,
Florida as more particularly described on Exhibit A-12 attached hereto and made
a part hereof by reference and incorporation, together with all hereditaments,
easements, mineral rights, rights of way and other appurtenances related
thereto.

Wuesthoff Melbourne Lessee: Collectively, jointly and severally, Steward
Melbourne Hospital, Inc., a Delaware corporation, and Brevard SHC Holdings LLC,
a Delaware limited liability company, together with their successors and
permitted assigns.

Wuesthoff Melbourne Lessor: MPT of Melbourne-Steward, LLC, a Delaware limited
liability company, together with its successors and assigns.

Wuesthoff Melbourne Property: The Wuesthoff Melbourne Land and related Leased
Improvements located thereon relating to the Wuesthoff Melbourne Facility.

Wuesthoff Rockledge Facility: That certain Two Hundred Ninety-Eight
(298)-licensed bed general acute care hospital facility operated at the
Wuesthoff Rockledge Land, commonly known as “Wuesthoff Medical Center -
Rockledge.”

Wuesthoff Rockledge Land: That certain real property located in Brevard County,
Florida as more particularly described on Exhibit A-13 attached hereto and made
a part hereof by reference and incorporation, together with all hereditaments,
easements, mineral rights, rights of way and other appurtenances related
thereto.

Wuesthoff Rockledge Lessee: Collectively, jointly and severally, Steward
Rockledge Hospital, Inc., a Delaware corporation, Steward Medical Group, Inc., a
Massachusetts corporation, Steward SHC Holdings LLC, a Delaware limited
liability company, and Steward Florida ASC LLC, a Delaware limited liability
company, together with their successors and permitted assigns.

Wuesthoff Rockledge Lessor: MPT of Rockledge-Steward, LLC, a Delaware limited
liability company, together with its successors and assigns.

Wuesthoff Rockledge Property: The Wuesthoff Rockledge Land and related Leased
Improvements located thereon relating to the Wuesthoff Rockledge Facility.

 

 

7



--------------------------------------------------------------------------------

(ii)    Restated Defined Terms. Article I is amended to restate in its entirety
each of the following defined terms and definitions:

Facility: Each of the Good Samaritan Facility, the Holy Family Facility, the
Morton Facility, the St. Anne’s Facility, the St. Elizabeth Facility, the Easton
Facility, the Hillside Facility, the Northside Medical Facility, the Sebastian
Facility, the Sharon Facility, the Trumbull Facility, the Wuesthoff Melbourne
Facility, and the Wuesthoff Rockledge, sometimes collectively referred to as the
“Facilities.”

Facility Lessee: The Good Samaritan Lessee, with respect to the Good Samaritan
Property; the Holy Family Lessee, with respect to the Holy Family Property; the
Morton Lessee, with respect to the Morton Property; the St. Anne’s Lessee, with
respect to the St. Anne’s Property; the St. Elizabeth Lessee, with respect to
the St. Elizabeth Property; the Easton Lessee, with respect to the Easton
Property; the Hillside Lessee, with respect to the Hillside Property; the
Northside Medical Lessee, with respect to the Northside Medical Property; the
Sebastian Lessee, with respect to the Sebastian Property; the Sharon Lessee,
with respect to the Sharon Property; the Trumbull Lessee, with respect to the
Trumbull Property; the Wuesthoff Melbourne Lessee, with respect to the Wuesthoff
Melbourne Property; the Wuesthoff Rockledge Lessee, with respect to the
Wuesthoff Rockledge Property and the Lessee party thereto, with respect to any
New Property.

Facility Lessor: The Good Samaritan Lessor, with respect to the Good Samaritan
Property; the Holy Family Lessor, with respect to the Holy Family Property; the
Morton Lessor, with respect to the Morton Property; the St. Anne’s Lessor, with
respect to the St. Anne’s Property; the St. Elizabeth Lessor, with respect to
the St. Elizabeth Property; the Easton Lessor, with respect to the Easton
Property; the Hillside Lessor, with respect to the Hillside Property; the
Northside Medical Lessor with respect to the Northside Medical Property; the
Sebastian Lessor, with respect to the Sebastian Property; the Sharon Lessor,
with respect to the Sharon Property; the Trumbull Lessor, with respect to the
Trumbull Property; the Wuesthoff Melbourne Lessor, with respect to the Wuesthoff
Melbourne Property; the Wuesthoff Rockledge Lessor, with respect to the
Wuesthoff Rockledge Property; and the Lessor party thereto, with respect to any
New Property.

Obligation Documents: Individually and collectively, this Lease, the Real Estate
Contract, the LLC Agreement (solely with respect to the MPT Required
Provisions), the Strategic Agreement, the Mortgage Loan Documents, the CHS
Master Agreement, the Guaranty, the Pledge Agreement, the Security Agreement,
the Environmental Indemnification Agreement, the Non-Competition Agreement, the
Loan Guaranty and all other leases, promissory notes, and agreements entered
into between Lessor or any Affiliate of Lessor, on the one hand, and any
Facility Lessee, Guarantor or any of their respective Affiliates, on the other
hand, relating to the transactions contemplated under this Lease and under the
Mortgage Loan Documents, as any of the same may be modified, amended or restated
from time to time; provided however, that the Equity Purchase Agreement shall be
excluded from the Obligation Documents for purposes of this Lease.

 

8



--------------------------------------------------------------------------------

Properties; Property: Individually and collectively, all of the Holy Family
Property, the Good Samaritan Property, the St. Anne’s Property, the Morton
Property, the St. Elizabeth Property, the Easton Property, the Hillside
Property, the Northside Medical Property, the Sebastian Property, the Sharon
Property, the Trumbull, the Wuesthoff Melbourne Property, the Wuesthoff
Rockledge Property and, following the Initial Commencement Date, any New
Property, each sometimes individually referred to as a “Property.”

 

  (c) Other Amendments.

 

  (i)    Article VIII is amended to add the following provision as new
Section 8.5 thereof:

8.5    Covenants under CHS Purchase Agreement. With respect to the CHS Property,
Lessee, at its sole cost and expense, shall ensure that the CHS Property, and
the operation of the Business thereon comply in all material respects (without
duplication of any materiality qualifiers therein contained) with those
post-closing covenants, agreements and obligations set forth and described in
Sections 10.10 (Employee Matters), 10.11 (Indigent Care Policies), and 10.13
(Medical Staff Matters) of the CHS Purchase Agreement and all other material
post-closing obligations set forth therein, in each case, for or within the
required time periods described therein. Lessee shall keep Lessor reasonably
apprised of its compliance and progress under this Section and, upon Lessor’s
request, Lessee shall submit to Lessor a compliance report in reasonable detail
describing Lessee’s progress and compliance with the foregoing. Nothing herein
is intended or shall be deemed to limit or modify in any respect any of Lessor’s
or its Affiliates’ respective rights and remedies (including consent or approval
rights) under the Master Lease or any of the other Obligation Documents.

 

  (ii)    Article XL is amended to add the following provision as new
Section 40.29 thereof:

40.29 Lessee Representative. Each of the Facility Lessees hereby appoints Holy
Family Lessee as their duly authorized agent and representative (the “Lessee
Representative”) to take all actions and enforce all rights of Lessee under this
Lease, including, without limitation, (a) giving and receiving any notice or
instruction permitted or required under this Lease; (b) interpreting all of the
terms and provisions of this Lease; (c) authorizing payments or obtaining
reimbursement as may be provided for herein; (d) consenting to, compromising or
settling all disputes with Lessor under this Lease; (e) conducting negotiations
and dealing with Lessor under this Lessor; and (f) taking any other actions on
behalf of Lessee relating to Lessees’ rights, claims, duties and obligations
under this Lease. In the performance of Lessor’s duties and obligations
hereunder, Lessor shall be authorized and permitted to correspond and transact
with

 

9



--------------------------------------------------------------------------------

the Lessee Representative on behalf of all the Facility Lessees and shall be
entitled to rely upon any document or instrument executed and delivered by the
Lessee Representative.

 

  (iii) Article XL is amended to add the following provision as new
Section 40.30 thereof:

40.30    State Specific Provisions. Further representations, agreements and
covenants regarding states where certain of the Properties are located are set
forth on Schedule 40.30 attached hereto and are hereby incorporated herein by
reference.

3.    Temporary Adjustment to Financial Covenants for New Lessees. For purposes
of testing compliance with the financial covenants described in Sections 16.1(j)
and (k) of the Master Lease and notwithstanding anything therein to the
contrary, Lessor and Lessee agree as follows:

(a)    For a period of twelve (12) months immediately following the date of this
Amendment (“Suspended Period”), the New Lessees shall not be subject to or
included in the calculation of the financial covenants described in Sections
16.1(j) and (k) of the Master Lease.

(b)    For a period of twelve (12) months immediately following the Suspended
Period (the “Ramp-Up Period”), in lieu of including the trailing twelve
(12) months’ earnings as part of the calculation of EBITDAR of the New Lessees,
the portion of the earnings and payment obligations of Steward Health and its
Subsidiaries related to the New Lessees, as part of the calculation of EBITDAR,
shall only be based on the New Lessees’ earnings and payment obligations from
and after the expiration of the Suspended Period.

4.    Representations and Warranties. Each of the parties to this Amendment
hereby represent and warrant to the other parties to this Amendment that (a) the
execution and delivery of this Amendment and the obligations created hereby have
been duly authorized by all necessary proceedings on its part, (b) it has full
legal right, power and authority to enter into this Amendment and to incur the
obligations provided for herein, (c) this Amendment constitutes its valid and
legally binding obligation, enforceable against it in accordance with its terms,
subject to bankruptcy, insolvency, reorganization, and similar laws affecting
the enforcement of creditor’s rights or contractual obligations generally and,
as to enforcement, to general principles of equity, regardless of whether
applied in a proceeding at law or in equity; and (d) no approval or consent of
any foreign, federal, state, county, local or other governmental or regulatory
body, and no approval or consent of any other person is required in connection
with its execution and delivery of this Amendment or its consummation and
performance of the transactions contemplated hereby.

5.    Binding Effect. This Amendment shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and permitted
assigns.

6.    Ratification. Except as expressly amended hereby, the parties hereby
confirm and ratify the Lease in all respects.

 

10



--------------------------------------------------------------------------------

7.    Necessary Action. Each party shall perform any further acts and execute
and deliver any documents that may be reasonably necessary to carry out the
provisions of this Amendment.

8.    Joint Drafting. The parties hereto and their respective counsel have
participated in the drafting and redrafting of this Amendment and the general
rules of construction which would construe any provisions of this Amendment in
favor of or to the advantage of one party as opposed to the other as a result of
one party drafting this Amendment as opposed to the other or in resolving any
conflict or ambiguity in favor of one party as opposed to the other on the basis
of which party drafted this Amendment are hereby expressly waived by all parties
to this Amendment.

9.    Governing Law. This Amendment shall be governed by and construed in
accordance with the terms set forth in Section 40.12 of the Master Lease.

10.    Entire Agreement; Modification. This Amendment, including the exhibits
attached hereto, and other written agreements executed and delivered in
connection herewith by the parties, shall be interpreted in such manner as to be
effective and valid under applicable law, but if any provision of this Amendment
is held to be prohibited by or invalid under applicable law, such provision
shall be ineffective only to the extent of such prohibition or invalidity,
without invalidating the remainder of such provision or the remaining provisions
of this Amendment, unless the severance of such provision would be in opposition
to the parties’ intent with respect to such provision.

11.    Counterparts. This Amendment may be executed in multiple counterparts,
any one of which need not contain the signature of more than one party, but all
such counterparts taken together shall constitute one and the same instrument.

[Intentionally left blank.]

[Signatures appear on the following pages.]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed or caused their duly
authorized representatives to execute this Amendment as of the date first above
written.

 

LESSOR: MPT OF BRIGHTON-STEWARD, LLC MPT OF BROCKTON-STEWARD, LLC MPT OF
EASTON-STEWARD, LLC MPT OF FALL RIVER-STEWARD, LLC MPT OF HILLSIDE-STEWARD, LLC
MPT OF MELBOURNE-STEWARD, LLC MPT OF METHUEN-STEWARD, LLC MPT OF
ROCKLEDGE-STEWARD, LLC MPT OF SEBASTIAN-STEWARD, LLC MPT OF SHARON-STEWARD, LLC
MPT OF TAUNTON-STEWARD, LLC MPT OF WARREN-STEWARD, LLC MPT OF
YOUNGSTOWN-STEWARD, LLC

 

By:   MPT Operating Partnership, L.P Its:   Sole Member of each above-referenced
entity By:  

/s/ R. Steven Hamner

Name:   R. Steven Hamner Its:   Executive Vice President and CFO

 

Signed, sealed and delivered in the presence of the following witnesses:

/s/ Brandi Dipiazza

Name Printed  

Brandi Dipiazza

/s/ Jennifer Pochran

Name Printed  

Jennifer Pochran

 

 

[Signature page to Joinder Amendment to Master Lease (CHS)]



--------------------------------------------------------------------------------

STATE OF ALABAMA    )    ) SS: COUNTY OF JEFFERSON    )

The foregoing instrument was acknowledged before me this 28 day of April, 2017,
by R. Steven Hamner, Executive Vice President and CFO of MPT OPERATING
PARTNERSHIP, L.P., a Delaware limited partnership, as the sole member of MPT OF
BRIGHTON-STEWARD, LLC, MPT OF BROCKTON-STEWARD, LLC, MPT OF FALL RIVER-STEWARD,
LLC, MPT OF METHUEN-STEWARD, LLC, MPT OF TAUNTON-STEWARD, LLC, MPT OF
WARREN-STEWARD, MPT OF YOUNGSTOWN-STEWARD, LLC, MPT OF EASTON-STEWARD, LLC, MPT
OF SHARON-STEWARD, LLC, MPT OF ROCKLEDGE-STEWARD, LLC, MPT OF MELBOURNE-STEWARD,
LLC, MPT OF HILLSIDE-STEWARD, LLC, and MPT OF SEBASTIAN-STEWARD, LLC, each a
Delaware limited liability company, on behalf of such limited partnership as the
sole member of such limited liability companies.

 

NOTARIAL SEAL      

/s/ Shannon George

      Notary Public       My commission expires: 12/01/18

 

[Signature page to Joinder Amendment to Master Lease (CHS)]



--------------------------------------------------------------------------------

LESSEE: STEWARD HOLY FAMILY HOSPITAL, INC. MORTON HOSPITAL, A STEWARD FAMILY
HOSPITAL, INC. STEWARD GOOD SAMARITAN MEDICAL CENTER, INC. STEWARD ST. ANNE’S
HOSPITAL CORPORATION STEWARD ST. ELIZABETH’S MEDICAL CENTER OF BOSTON, INC.
STEWARD HILLSIDE REHABILITATION HOSPITAL, INC. STEWARD TRUMBULL MEMORIAL
HOSPITAL, INC. STEWARD NORTHSIDE MEDICAL CENTER, INC. STEWARD MEDICAL GROUP,
INC. SHC YOUNGSTOWN OHIO PSC LLC STEWARD EASTON HOSPITAL, INC. STEWARD SHARON
REGIONAL HEALTH SYSTEM, INC. STEWARD SEBASTIAN RIVER MEDICAL CENTER, INC.
BREVARD SHC HOLDINGS LLC STEWARD ROCKLEDGE HOSPITAL, INC. STEWARD FLORIDA ASC
LLC STEWARD MELBOURNE HOSPITAL, INC. By:  

/s/ Joseph C. Maher, Jr.

Name:   Joseph C. Maher, Jr. Title:   Secretary

 

 

Signed, sealed and delivered in the presence of the following witnesses:

/s/ Patricia M. Mahoney

Name Printed  

Patricia M. Mahoney

/s/ Kristine Go

Name Printed  

Kristine Go

 

[Signature page to Joinder Amendment to Master Lease (CHS)]



--------------------------------------------------------------------------------

COMMONWEALTH OF MASSACHUSETTS   )   ) SS: COUNTY OF SUFFOLK   )

The foregoing instrument was acknowledged before me this 28 day of April, 2017,
by Joseph C. Maher, Jr., Secretary of STEWARD HOLY FAMILY HOSPITAL, INC., MORTON
HOSPITAL, A STEWARD FAMILY HOSPITAL, INC., STEWARD GOOD SAMARITAN MEDICAL
CENTER, INC., STEWARD ST. ANNE’S HOSPITAL CORPORATION, STEWARD ST. ELIZABETH’S
MEDICAL CENTER OF BOSTON, INC., STEWARD TRUMBULL MEMORIAL HOSPITAL, INC.,
STEWARD HILLSIDE REHABILITATION HOSPITAL, INC., STEWARD NORTHSIDE MEDICAL
CENTER, INC., STEWARD SHARON REGIONAL HEALTH SYSTEM, INC., STEWARD EASTON
HOSPITAL, INC., STEWARD ROCKLEDGE HOSPITAL, INC., STEWARD MELBOURNE HOSPITAL,
INC., and STEWARD SEBASTIAN RIVER MEDICAL CENTER, INC., each a Delaware
corporation, STEWARD MEDICAL GROUP, INC., a Massachusetts corporation, SHC
YOUNGSTOWN OHIO PSC LLC, BREVARD SHC HOLDINGS LLC, and STEWARD FLORIDA ASC LLC,
each a Delaware limited liability company, on behalf of the said corporations
and limited liability companies.

IN TESTIMONY WHEREOF, I have hereunto set my hand and official seal this 28 day
of April, 2017.

 

NOTARIAL SEAL    

/s/ Lillie A. Bernard

    Notary Public     My commission expires:   06/13/19

 

[Signature page to Joinder Amendment to Master Lease (CHS)]



--------------------------------------------------------------------------------

Schedule 3.1(a)

Lease Bases

As of May 1, 2017, the “Lease Base” for each of the Properties are as follows:

 

Property

   Lease Base  

Good Samaritan

   $ 98,689,946.94  

Holy Family (Hospital)

   $ 129,908,027.03  

Morton

   $ 88,619,638.53  

St. Anne’s

   $ 96,675,877.27  

St. Elizabeth

   $ 190,330,117.49  

Easton Property

   $ 61,078,152.00  

Hillside Property

   $ 20,692,598.00  

Northside Medical Property

   $ 9,796,496.00  

Sebastian Property

   $ 60,578,331.00  

Sharon Property

   $ 18,393,421.00  

Trumbull Property

   $ 61,677,936.00  

Wuesthoff Melbourne Property

   $ 25,790,774.00  

Wuesthoff Rockledge Property

   $ 43,284,517.00     

 

 

     $ 905,515,832.26  

and, in each case, plus all out of pocket costs and expenses not included in
such sum which are incurred or paid in connection with the purchase and lease of
each of the Properties, including, but not limited to property transfer taxes,
legal, appraisal, title, survey, environmental, seismic, engineering and other
fees and expenses paid in connection with the inspection of the Properties and
each Facility, and paid to advisors and brokers (except to the extent such items
are paid by the Lessees), and shall include the costs of Capital Additions
funded by Lessor (and Lessor’s Affiliates) as provided in Section 10.3 of this
Lease with respect to each Property. Notwithstanding any provision hereof, no
item shall be included in the Lease Base for purposes of this Lease to the
extent that such item (i) is paid separately by Lessee or is subject to a
separate repayment obligation of Lessee, or (ii) was expressly required to be
paid by Lessor or its Affiliates pursuant to the Real Estate Contact or CHS
Master Agreement.

 

Schedule 3.1(a)